Kane, J. (dissenting).
The exemption provided by paragraph (5) of subdivision (c) of section 1105 of the Tax Law is not available to petitioner. This exclusion is for “ services rendered by an individual who is not in a regular trade or business offering his services to the public” (emphasis supplied). Petitioner cannot be considered an individual under any acceptable rules of construction. Nor can it claim exemption as an employee of Ardea even though it is a wholly owned subsidiary.
The logical conclusion to be drawn from this statutory provision and definitions contained in paragraph (a) of section 1101 is that the Legislature intended to limit the benefit of the exemption in this category to payments made for individual domestic assistance and not for services rendered by regular professionals.
*194As the majority correctly states, exemption statutes must be strictly construed against the taxpayer (Matter of Allied Chem. Corp. v. Kowal, 9 A D 2d 121, affd. 8 N Y 2d 730) and, as in this case, when an agency’s construction of a statute and its regulations thereunto are reasonable, with a rational basis, they should be upheld (Matter of Howard v. Wyman, 28 N Y 2d 434).
Herlihy, P. J., Sweeney and Reynolds, JJ., concur with Main, J.; Kane, J., dissents and votes to confirm in an opinion.
Determination annulled, with costs, and matter remitted for further proceedings not inconsistent herewith.